Citation Nr: 0818670	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  00-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for cervical spine arthritis.

2.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder bursitis prior to June 16, 2005, and to a 
rating in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1998.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which, in pertinent part, established service 
connection for the disabilities that are the subject of this 
appeal, and assigned initial noncompensable (zero percent) 
ratings effective from December 1, 1999.  However, an August 
2001 rating decision increased the initial evaluations for 
all of these disabilities to 10 percent effective from 
December 1, 1998.  Finally, a September 2007 Supplemental 
Statement of the Case (SSOC) assigned an initial rating of 30 
percent for the cervical spine effective from December 1, 
1998; a 20 percent rating for the right shoulder effective 
from December 1, 1998, and a 30 percent rating effective from 
June 16, 2005.  Nevertheless, these claims remain on appeal 
pursuant to the holding in AB v. Brown, 6 Vet. App. 35(1993).

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2004.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In February 2005 and April 2006, the Board remanded this case 
for additional development.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and thus a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected cervical spine and right 
shoulder disorders are manifested by pain.

3.  The veteran's service-connected cervical spine disorder 
is not manifested by ankylosis.

4.  Prior to June 16, 2005, the competent medical evidence 
does not reflect that the veteran's bursitis had resulted in 
the right shoulder have motion limited to midway between the 
side and shoulder level.

5.  As of and since June 16, 2005, the competent medical 
evidence does not reflect the veteran's right shoulder had 
motion limited to no more than 25 degrees from the side.

6.  The competent medical evidence does not show any 
distinctive period(s) where the veteran's service-connected 
sinusitis was manifested by three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

2.  The criteria for an initial rating in excess of 20 
percent for right shoulder bursitis prior to June 16, 2005, 
and to a rating in excess of 30 percent thereafter, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5019-5201 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by 
letters dated in April 2001, April 2005, May 2006, and 
December 2006, followed by readjudication of the claims by 
Supplemental Statements of the Case beginning in August 2001.  
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the December 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also observes that in Dingess/Hartman, the Court 
held that in cases, such as the present appeal, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  19 Vet. App. at 490-1.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.

The Board further observes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the September 2004 Board hearing.  
Moreover, he was accorded VA medical examinations in March 
1999, September 2000, March 2002, August 2005, and September 
2005.  Consequently, the Board finds that the duty to assist 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Board acknowledges that the veteran's service-connected 
cervical spine and right shoulder disorders are manifested by 
pain.  Nevertheless, the pertinent issue is whether this pain 
is of such severity as to warrant initial rating(s) in excess 
of those currently in effect.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, as 
detailed above, the record reflects the veteran has had 
"staged" ratings for his service-connected disabilities, 
including the right shoulder bursitis.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Cervical Spine

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a. 

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

The Board notes that the criteria for evaluating disabilities 
of the spine, including the cervical spine, were revised 
during the pendency of this case.  For example, effective 
September 26, 2003, these revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003).    

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 evaluated limitation of motion of the cervical 
spine.  Under this Code, when the limitation of motion of the 
cervical spine was slight, a 10 percent rating was provided.  
When the limitation of motion was moderate, a 20 percent 
rating was provided.  When the limitation of motion was 
severe, a rating of 30 percent is warranted.  Thus, the 
veteran is already in receipt of the maximum schedular rating 
under the "old" criteria, and former Diagnostic Code 5290 
does not provide for a rating in excess of 30 percent in this 
case.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

An evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

An evaluation of 40 percent is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  

An evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, however, a thorough review of the competent 
medical evidence does not reflect that the veteran has ever 
been diagnosed with ankylosis of the cervical spine.  
Moreover, while the competent medical evidence does show 
decreased range of motion of the cervical spine, nothing in 
the record indicates it is fixed in flexion or extension or 
in a neutral position.  For example, the March 1999 VA 
examination showed he had flexion to 30 degrees, extension to 
25 degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 40 degrees.  The September 2000 VA 
medical examination showed no postural abnormalities or fixed 
deformities.  In addition, he had active and passive forward 
flexion to 30 degrees; active and passive extension to 20 
degrees; active and passive left and right lateral flexion to 
20 degrees; as well as left and right rotation to 45 degrees.  
The March 2002 VA medical examination showed flexion to 35 
degrees, extension to 25 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 40 
degrees.  Records dated in June 2005 show, in pertinent part, 
that the cervical spine had forward flexion and extension to 
25 degrees actively, and to 30 degrees passively; right 
lateral bending to 25 degrees; left lateral bending to 23 
degrees actively, and 28 degrees passively; right rotation to 
40 degrees actively, and 45 degrees passively; and left 
rotation to 32 degrees actively, and 38 degrees passively.  
Finally, the August 2005 VA medical examination found the 
veteran's cervical spine to have left lateral rotation to 70 
degrees, right lateral rotation to 40 degrees, right lateral 
bending to 30 degrees, left lateral bending to 40 degrees, 
forward flexion to 60 degrees, and hyper extension of the 
neck to 15 degrees.

In view of the foregoing, the Board finds that there were no 
distinctive periods where the veteran's service-connected 
cervical spine disorder met or nearly approximated the 
criteria for an initial rating in excess of 30 percent.

II.  Right Shoulder

Diagnostic Code 5019 provides that bursitis is rated on 
limitation of motion of the affected part under Diagnostic 
Code 5003 as degenerative arthritis.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  See 38 C.F.R. § 4.71a.  In the instant 
case, the veteran's right shoulder is considered the major 
upper extremity.  

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Prior to June 16, 2005, the competent medical evidence does 
not reflect that the veteran's bursitis had resulted in the 
right shoulder have motion limited to midway between the side 
and shoulder level.  For example, the March 1999 VA medical 
examination showed the veteran's right arm had flexion to 125 
degrees, extension and adduction to zero degrees, external 
rotation to 70 degrees, and internal rotation to 45 degrees.  
Further, he only complained of pain in his shoulder at the 
extreme of flexion, abduction, external rotation, and 
internal rotation.  The subsequent September 2000 VA medical 
examination showed the right shoulder had forward flexion to 
120 degrees actively, and to 130 degrees passively; abduction 
was to 110 degrees, actively and passively; external rotation 
was to 65 degrees; and internal rotation was to 40 degrees.  
The March 2002 VA medical examination showed the right 
shoulder had active and passive forward flexion to 125 
degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  Moreover, both the September 2000 
and March 2002 VA examinations stated that while it was not 
possible to comment on fatigability, the examiner stated that 
there was no evidence of weakened movement against 
resistance.  As such, there were no distinctive period(s) 
where the veteran met or nearly approximated the criteria for 
a rating in excess of 20 percent prior to June 16, 2005.

For the period as of and since June 16, 2005, the competent 
medical evidence does not reflect the veteran's right 
shoulder had motion limited to no more than 25 degrees from 
the side.  Records dated June 16, 2005, show the right 
shoulder had abduction from 40 to 50 degrees; forward 
elevation to 50 degrees; internal rotation 10 to 15 degrees; 
external rotation to 30 degrees; and adduction to 20 degrees.  
Although it was noted the veteran appeared to be in 
significant pain on attempted range of motion, especially in 
repetitious maneuvers of the right shoulder and arm, the 
examiner was not able to determine how much motion was 
decreased on repetitive testing.  None of the subsequent 
treatment records or VA medical examinations contained 
findings which showed the veteran's right shoulder had 
limitation of motion to the extent necessary for the 
assignment of a 40 percent rating under Diagnostic Code 5201.

In view of the foregoing, the Board finds that the veteran is 
not entitled to higher evaluation(s) for his right shoulder 
bursitis beyond the 20 and 30 percent evaluations currently 
in effect.  

III.  Sinusitis

Throughout the rating period on appeal, the veteran's 
sinusitis has been assigned a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under this Code, 
which utilizes the general rating formula for sinusitis, a 
noncompensable evaluation contemplates sinusitis detected by 
X-ray only.  A 10 percent evaluation is warranted when the 
evidence demonstrates one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment or; three to six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned when a veteran has three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

The competent medical evidence does not show any distinctive 
period(s) where the veteran's service-connected sinusitis was 
manifested by has three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting

Initially, the Board observes that a thorough review of the 
evidence on file, including the VA medical examinations and 
treatment records, does not indicate the veteran's service-
connected sinusitis has resulted in incapacitating episodes 
as defined by VA regulations; i.e., the record does not 
indicate his sinusitis has resulted in episodes that require 
bed rest and treatment by a physician.

The Board acknowledges that the veteran has indicated he 
experiences non-incapacitating episodes of such frequency as 
to warrant a higher rating.  For example, he reported at the 
September 2005 VA medical examination that he has had 
sporadic recurrences that averaged 2 to 3 a month, and lasted 
for 2 to 3 days.  However, the Board has already determined 
that the veteran's contentions do not constitute competent 
medical evidence.  Further, his contention is not supported 
by the treatment records and VA medical examinations in this 
case.  In pertinent part, the March 1999 VA medical 
examination found the nose to have no hyperemia, exudate, or 
gross anatomical deformity on inspection.  CT scan conducted 
in conjunction with this examination showed focal 
mucoperiosteal thickening at the base of the right maxillary 
sinus, but the rest of the anterior and posterior paranasal 
sinuses was clear.  Similarly, the September 2000 VA 
examination found the nose to be clear at the time of 
examination, with no hyperemia or exudate visible.  CT scan 
showed "minimal" right maxillary sinus disease.  The 
September 2005 VA examination found the nose to be normal 
externally; the nasal passages dry; with no crusting, 
hyperemia, or exudate visible.  CT scan showed "minimal" 
bilateral mucoperiosteal thickening of the maxillary sinuses.

In view of the foregoing, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for an initial rating in excess of 
10 percent for his service-connected sinusitis.




IV.  Conclusion

In reaching its decision with respect to each of the issues 
discussed above, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  In this 
case, however, absent any objective evidence that the 
veteran's disabilities are productive of marked interference 
with employment beyond that contemplated by the schedular 
criteria, necessitates frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, these benefits sought on 
appeal must be denied.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
cervical spine arthritis is denied.

Entitlement to an initial rating in excess of 20 percent for 
right shoulder bursitis prior to June 16, 2005, and to a 
rating in excess of 30 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.




____________________________________________
Kelly Conner
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


